COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00144-CV


In re Farmers Insurance Exchange         §    Original Proceeding

                                         §    From Probate Court No. 2

                                         §    of Tarrant County (07-1675-2-C)

                                         §    May 23, 2013

                                         §    Opinion by Justice Gardner


                                  JUDGMENT

      This court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be granted.       Accordingly, relator’s petition is

conditionally granted, and this court’s April 29, 2013 stay is lifted. We direct the

trial court to vacate the final default judgment as it relates to Relator Farmers

Insurance Exchange. Writ will issue only if the trial court fails to do so within

fourteen days.
      It is ordered that Real Parties in Interest Tawnya Ballard, Jonathan Odom,

Heather Jamieson, and Sheila Broderick Johnson pay all costs of this

proceeding, for which let execution issue.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By _________________________________
                                       Justice Anne Gardner